ORDER
PER CURIAM.
Durand E. Hines (Defendant) appeals from the judgment entered following a jury verdict convicting him of leaving the scene of a motor vehicle accident, in violation of Section 577.060 RSMo 1994 and driving with his license revoked, in violation of Section 302.321 RSMo Cum.Supp. 1999. The court sentenced him as a prior and persistent offender to a term of four years on the leaving-the-seene count, and to a concurrent term of six months on the revoked-license count.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting for the reasons for the order affirming the judgment pursuant to Rule 30.25(b).